Case 1:20-mc-00199-JGK-OTW Document 84-9 Filed 05/04/21 Page 1 of 5




                  Exhibit 9
               Case 1:20-mc-00199-JGK-OTW Document 84-9 Filed 05/04/21 Page 2 of 5
[emblem:]     [logo]         Israeli Corporations Authority
ISRAEL                       [bilingual text]

Information on company details, including active encumbrances

Company details
Company number: 515314870               Legal status: active                                          Registration date: 21/09/2015
Law breaking company                                                                          Announcement/Notice date: 13/01/2019
Company name: Block 6680 Parcel 338 THE ARSUF TRUST ASSETS HOLDING COMPANY LTD.
Company name in English: [bilingual text]
Company type: Israeli                   Company classification: Private company               Shareholder liability: Limited
Corporation address: 18 Raul Wallenberg Tel Aviv – Yafo              Zip code: 6971915
Main objectives of the corporation: to trade in types of trades detailed in the bylaws
No annual reports were submitted


Capital composition
Share type: regular                     Nominal value: 0.1                           Currency: NIS
Share quantity: 100,000                 Registered capital: 10,000                   Assigned capital: 10


Shareholders
Name: Levi Doron Menashe                                             I.D. No.: 58241373
I.D. type: Israeli citizen                                           Appointment date: 21/09/2015
Address: 18 Raul Wallenberg Tel Aviv – Yafo               Zip code: 6971915
Holds: 100 ordinary shares, of NIS 0.1 each, in regular holding


Directors
Name: Levi Doron Moshe                                               I.D. No.: 58241373
I.D. type: Israeli citizen                                           Appointment date: 21/09/2015
Address: 18 Raul Wallenberg Tel Aviv – Yafo               Zip code: 6971915


*The corporation has no active debts to payment of the annual fee*

Limitations
Limitation type: Law breaking company                                        Limitation dated: 13/01/2019



*The Company Registrar has no encumbrance data for this company*

*No changes in the bylaws*




                                                                 Page 1 of 2
               Case 1:20-mc-00199-JGK-OTW Document 84-9 Filed 05/04/21 Page 3 of 5
[emblem:]    [logo]      Israeli Corporations Authority
ISRAEL                   [bilingual text]

*No status change*


This synopsis was prepared from the information retained in the Company Registrar’s computer on 11/08/2019 at 01:33 p.m.

The company or partnership document is a synopsis of the information from the computerized database of the Corporations
Authority, provided as a public service, as per information obtained at the Authority. The information in the document might be
lacking, inaccurate or not up-to-date. Do not rely on the data in the document, as it is not one of the registration legally managed by
the Corporations Authority.
To check the information and reports legally submitted to the Company Registrar or the Partnership Registrar, please review the
corporation file. It should be emphasized that the information in the company file regarding the shareholders and directors of the
company, as well as other information, is declarative only, and is no substitute for reviewing the shareholder registration and
director registration managed by the company, open for public review in its listed office.
The document may also include a synopsis of information obtained from state authorities, such as the Enforcement and Collection
Authority, the Official Receiver and the Court System, provided as a public service as well. The information may be lacking, or not
up-to-date, do not rely on it and review the information held by a certified state authority.




                                                               Page 2 of 2
       Case 1:20-mc-00199-JGK-OTW Document 84-9 Filed 05/04/21 Page 4 of 5




                                     ʭʩʬʩʲʴʭʩʣʥʡʲʩʹʬʬʥʫʤʸʡʧʩʨʸʴʬʲʲʣʩʮ
                                                                                     ʤʸʡʧʩʨʸʴ
21/09/2015 ʭʥʹʩʸʪʩʸʠʺ                          ʤʬʩʲʴ ʩʨʴʹʮʱʥʨʠʨʱ      515314870 ʤʸʡʧʸʴʱʮ
13/01/2019 ʤʠʸʺʤʤʦʸʫʤʪʩʸʠʺ                                                      ʷʥʧʺʸʴʮʤʸʡʧ
                      ʮʲʡʳʥʱʸʠʺʥʰʮʠʰʩʱʫʰʺʷʦʧʤʬʤʸʡʧ338ʤʷʬʧ6680ʹʥʢʺʸʡʧ ʤʸʡʧʭʹ
     PARCEL 6680 SECTION 338 THE ARSUF TRUST ASSETS HOLDING ʺʩʬʢʰʠʡʤʸʡʧʭʹ
                                                   COMPANY LTD
      ʺʬʡʢʥʮ ʺʥʩʰʮʩʬʲʡʺʥʩʸʧʠ      ʺʩʨʸʴʤʸʡʧʤʸʡʧʢʥʥʩʱ  ʺʩʬʠʸʹʩ ʤʸʡʧʢʥʱ
                                      6971915ʣʥʷʩʮʥʴʩʡʩʡʠʬʺ18ʬʥʠʸʢʸʡʰʬʥ ʣʩʢʠʺʤʺʡʥʺʫ
                                              ʯʥʰʷʺʡʥʨʸʥʴʹʷʥʱʩʲʩʢʥʱʡʷʥʱʲʬ ʣʩʢʠʺʤʺʥʸʨʮʩʸʷʩʲ
           ʪʩʸʠʺʡʭʹʸʰ                                                      ʭʩʩʺʰʹʺʥʧʥʣʥʹʢʥʤʠʬ


                                                                                        ʯʥʤʡʫʸʤ
            ʹʣʧʬʷʹ ʲʡʨʮ                         0.1 ʡʥʷʰʪʸʲ              ʺʥʬʩʢʸ ʤʩʰʮʢʥʱ
              10 ʤʶʷʥʮʯʥʤ                    10,000 ʭʥʹʸʯʥʤ           100,000 ʺʥʩʰʮʺʥʮʫ


                                                                                      ʺʥʩʰʮʩʬʲʡ
                                  58241373 ʩʥʤʩʦ ʱʮ                      ʤʹʰʮʯʥʸʥʣʩʥʬ ʭʹ
                              21/09/2015 ʩʥʰʩʮʪʩʸʠʺ                   ʩʬʠʸʹʩʧʸʦʠ ʩʥʤʩʦʢʥʱ
                                        6971915ʣʥʷʩʮʥʴʩʡʩʡʠʬʺ18ʬʥʠʸʢʸʡʰʬʥ ʺʡʥʺʫ
                              ʤʬʩʢʸʤʷʦʧʤʡʹʣʧʬʷʹ0.1ʺʥʰʡʺʥʬʩʢʸʢʥʱʮʺʥʩʰʮ100 ʡʷʩʦʧʮ


                                                                                       ʭʩʸʥʨʷʸʩʣ
                              58241373 ʩʥʤʩʦ ʱʮ                          ʤʹʰʮʯʥʸʥʣʩʥʬ ʭʹ
                           21/09/2015 ʩʥʰʩʮʪʩʸʠʺ                       ʩʬʠʸʹʩʧʸʦʠ ʩʥʤʩʦʢʥʱ
                                        6971915ʣʥʷʩʮʥʴʩʡʩʡʠʬʺ18ʬʥʠʸʢʸʡʰʬʥ ʺʡʥʺʫ


                                                      *ʺʩʺʰʹʤʸʢʠʭʥʬʹʺʬʭʩʬʩʲʴʺʥʡʥʧʣʩʢʠʺʬʯʩʠ*

                                                                                          ʺʥʬʡʢʮ
                          13/01/2019 ʪʩʸʠʺʮʤʬʡʢʮ                 ʷʥʧʺʸʴʮʤʸʡʧ ʤʬʡʢʮʢʥʱ


                                                     *ʥʦʤʸʡʧʬʭʩʣʥʡʲʹʬʹʭʩʰʥʺʰʺʥʸʡʧʤʭʹʸʡʯʩʠ*

                                                                                *ʯʥʰʷʺʡʭʩʩʥʰʩʹʯʩʠ*




                                        2ʪʥʺʮ1ʣʥʮʲ
           Case 1:20-mc-00199-JGK-OTW Document 84-9 Filed 05/04/21 Page 5 of 5


                                                                                                      *ʱʥʨʠʨʱʩʩʥʰʩʹʯʩʠ*



                                         13:33ʤʲʹʡ11/08/2019ʭʥʩʡʺʥʸʡʧʤʭʥʹʩʸʡʹʧʮʡʸʥʢʠʤʲʣʩʮʤʪʥʺʮʤʰʫʥʤʥʦʺʩʶʮʺ

ʬʡʷʺʤʹʲʣʩʮʩʴʬʲʸʥʡʩʶʬʺʥʸʩʹʫʯʺʩʰʤʭʩʣʩʢʠʺʤʺʥʹʸʬʹʡʹʧʥʮʮʤʭʩʰʥʺʰʤʸʢʠʮʮʲʣʩʮʺʩʶʮʺʤʥʥʤʮʺʥʴʺʥʹʤʥʠʤʸʡʧʤʧʱʰ
       ʭʩʮʹʸʮʤʮʣʧʠʤʥʥʤʮʥʰʩʠʹʮʧʱʰʡʭʩʰʥʺʰʤʬʲʪʮʺʱʤʬʯʩʠʯʫʣʥʲʮʩʺʬʡʥʠʷʩʥʣʮʩʺʬʡʸʱʧʺʥʩʤʬʬʥʬʲʧʱʰʡʲʣʩʮʤʺʥʹʸʡ
                                                                                              ʯʩʣʩʴʬʲʭʩʣʩʢʠʺʤʺʥʹʸʺʬʤʰʮʹ
    ʷʩʺʡʩʥʶʮʤʲʣʩʮʤʩʫʹʢʣʥʩʣʩʢʠʺʤʷʩʺʡʯʩʩʲʬʹʩʷʥʧʡʹʸʣʰʫʺʥʩʥʴʺʥʹʤʭʹʸʬʥʠʺʥʸʡʧʤʭʹʸʬʥʹʢʥʤʹʭʩʧʥʥʩʣʤʥʲʣʩʮʤʸʥʸʩʡʬ
 ʭʹʸʮʡʯʥʩʲʬʳʩʬʧʺʤʥʥʤʮʥʰʩʠʥʣʡʬʡʩʡʩʨʸʬʷʣʩʴʥʠʬʲʡʥʰʩʤʭʩʴʱʥʰʲʣʩʮʩʨʸʴʭʢʥʮʫʤʸʡʧʡʭʩʸʥʨʷʸʩʣʥʺʥʩʰʮʩʬʲʡʬʱʧʩʡʤʸʡʧʤ
                                          ʭʥʹʸʤʤʣʸʹʮʡʸʥʡʩʶʤʯʥʩʲʬʭʩʧʥʺʴʤʤʸʡʧʤʺʬʤʰʮʹʭʩʸʥʨʷʸʩʣʤʭʹʸʮʡʥʺʥʩʰʮʤʩʬʲʡ
  ʯʺʩʰʤʨʴʹʮʤʩʺʡʺʫʸʲʮʥʩʮʹʸʤʱʰʥʫʤʤʩʩʡʢʤʥʤʴʩʫʠʤʺʥʹʸʺʮʢʥʣʫʤʰʩʣʮʤʺʥʩʥʹʸʮʬʡʷʺʤʹʲʣʩʮʺʩʶʮʺʭʢʬʥʬʫʬʩʥʹʲʧʱʰʤ
      ʺʫʮʱʥʮʤʤʰʩʣʮʤʺʥʹʸʬʶʠʲʣʩʮʡʯʩʩʲʬʥʺʥʰʴʬʹʩʥʥʩʬʲʪʮʺʱʤʬʯʩʠʯʫʣʥʲʮʠʬʥʠʩʷʬʧʺʥʩʤʬʩʥʹʲʲʣʩʮʤʸʥʡʩʶʬʺʥʸʹʫʠʥʤʳʠ




                                                     2ʪʥʺʮ2ʣʥʮʲ
